Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In order for claim 40 to have proper antecedent basis, “A method” in line 1 should read “The method”.
Claim 40 is rejected for the recitation of “a composite fibre” in lines 3-4. The claim language reads as if the fiber itself is a composite and not the nonwoven. Further, the polymer component is not required by claim 40 as 0% of the polymer can be present. 
Claim 40 is rejected for the recitation of “a fusible material” in line 11. It is unclear if the fusible material in line 11 is required to be different from the fusible polymer recited earlier in the claim. 
In order for claim 41 to have proper antecedent basis, “A method” in line 1 should read “The method”.
In order for claim 42 to have proper antecedent basis, “A method” in line 1 should read “The method”.
In order for claim 43 to have proper antecedent basis, “A method” in line 1 should read “The method”.
Claim 43 recites the limitation "the hydrophilic curable material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In order for claim 44 to have proper antecedent basis, “A method” in line 1 should read “The method”.
Claim 45 is rejected for the recitation of “a composite fibre” in line 3. The claim language reads as if the fiber itself is a composite and not the nonwoven. Further, the polymer component is not required by claim 45 as 0% of the polymer can be present. 
Claim 45 is rejected for the recitation of “a fusible material” in line 10. It is unclear if the fusible material in line 11 is required to be different from the fusible polymer recited earlier in the claim. 
Regarding claim 45, the phrase "e.g." in line 11 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In order for claim 46 to have proper antecedent basis, “A method” in line 1 should read “The method”.
In order for claim 47 to have proper antecedent basis, “A method” in line 1 should read “The method”.
In order for claim 48 to have proper antecedent basis, “A method” in line 1 should read “The method”.
In order for claim 49 to have proper antecedent basis, “A method” in line 1 should read “The method”.
In order for claim 50 to have proper antecedent basis, “A method” in line 1 should read “The method”.
Claim 51 recites the limitation "the process" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 51, the phrase "especially" in line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 51, the phrase "e.g." in line 6 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 51, the phrase "e.g." in line 8 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 51, the phrase "e.g." in line 10 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 51 recites the limitation "the fusing fibre" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
In order for claim 52 to have proper antecedent basis, “A method” in line 1 should read “The method”.
In order for claim 53 to have proper antecedent basis, “A method” in line 1 should read “The method”.
In order for claim 54 to have proper antecedent basis, “A method” in line 1 should read “The method”.
In order for claim 55 to have proper antecedent basis, “A method” in line 1 should read “The method”.
In order for claim 56 to have proper antecedent basis, “A method” in line 1 should read “The method”.
In order for claim 57 to have proper antecedent basis, “A method” in line 1 should read “The method”.
In order for claim 58 to have proper antecedent basis, “A method” in line 1 should read “The method”.
In order for claim 59 to have proper antecedent basis, “A method” in line 1 should read “The method”.
In order for claim 60 to have proper antecedent basis, “A method” in line 1 should read “The method”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 55 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claim 55 does not appear to further limit claim 51. Claim 55 recited applying a hydrophilic resin to “the web”, pressing and curing. Claim 51 recites applying a hydrophilic resin to “the mat”, pressing and curing therefore the mat is already has the hydrophilic resin, is pressed and cured. If Applicant is intending to recite a further application of a different hydrophilic resin, further pressing and further curing, Applicant is advised to clarify the claim language. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 56 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 56 recites a resin is applied at a temperature above the fusing temperature of the fusing fiber. Claim 51 recites applying a resin at a temperature above the fusing temperature of the fusing fiber, therefore nothing new is recited in claim 56 and claim 56 does not further limit claim 51.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 39-43, 45 and 47-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashiba et al. (PG Pub. 2009/0324901).
Regarding claims 39-43, 45,
Regarding claim 47, the step of thermally fusing layers comprising the flexible hydrophilic thermally fusible material is carried out simultaneously. 
Regarding claim 48, the leaf or stem fibers are substantially or wholly pineapple fiber. 
Regarding claim 49, the method of interconnection comprises air laying. 
Regarding claim 50, the hydrophilic curable material comprises one or more acrylic resins. 
Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashiba et al. (PG Pub. 2009/0324901) in view of Liu (Study of Enzymatic Degumming of Pineapple Leaf Fiber, Journal of Textile Research, 2006).
Regarding claim 44, Hashiba et al. are silent regarding the claimed degumming. However, Liu teaches enzymatic degumming of leaf fiber in order to make full use of tropical agricultural biotic resources and make up raw material shortage for the textile industry. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the degumming of leaf fiber as taught by Liu in order to make full use of tropical agricultural biotic resources and make up raw material shortage for the textile industry and arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789